Citation Nr: 0633996
Decision Date: 11/02/06	Archive Date: 01/18/07

Citation Nr: 0633996	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  98-07 024A	)	DATE NOV 02 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
July 1971 to July 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

The Board remanded the case for further development in March 
2000 and June 2004.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review. 

As a result of the action taken herein, the issue of 
entitlement to service connection for PTSD based a de novo 
review of the evidence will be addressed in a separate 
decision.

VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at anytime upon request of the appellant 
or representative, or on the Board's own motion. 38 C.F.R. § 
20.904 (2006).  In June 2006, the appellant's representative 
filed a motion to vacate the Board's May 18, 2006 decision 
denying service connection for PTSD, in pertinent part, on 
the basis of the denial of due process.

In this case, the RO issued a Supplemental Statement of the 
Case dated in April 2006.  Notice of the Supplemental 
Statement of the Case was dated August 13, 2006; it informed 
the appellant that he had 60 days to submit any additional 
evidence to the RO in support of his appeal. See April 2006 
notice letter from the RO.  The letter went on to state that 
if the appellant felt he had stated his case completely, he 
should contact the RO with this information so that his 
appeal could be forwarded to the Board without waiting for 
the 60 day period to expire. Id.   

According to the evidence contained in the claims file, the 
appellant submitted a VCAA response form in which he 
indicated that he did not have additional evidence to submit 
to substantiate his claim. See VCAA Notice Response.  The 
response form was signed and dated March 24, 2006.  It 
contains a date stamp by the Boston RO of March 28, 2006 and 
a date stamp of April 24, 2006 by the Huntington RO Appeals 
Resource Center, which was the VARO that had issued the April 
2006 SSOC and readjudicated the appellant's claim on remand.  
The case was promptly certified to the Board on April 25, 
2006. See April 2006 certification letter.  Thereafter, the 
Board reviewed the appellant's case and entered a decision 
dated May 18, 2006 that denied service connection for PTSD. 

The Board finds that its issuance of the May 18, 2006 
decision constitutes a denial of due process since the 
appellant was not afforded the 60 day period of time in which 
he was told that he could submit additional evidence.  
Consequently, the Board concludes that the May 18, 2006 
decision that denied entitlement to service connection for 
PTSD is vacated.

A new decision on the issue of entitlement to service 
connection for PTSD will be entered.
ORDER

The Board's May 18, 2006 decision in the above-captioned 
appeal is vacated. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0614659	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  98-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
July 1971 to July 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in March 
2000 and June 2004.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on stressors that have been verified for VA purposes by 
official records or any other supportive evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

A letter dated in December 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The December 2003 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided a second VCAA letter after the Board's June 2004 
remand, which also informed him of what was necessary to 
substantiate his claim. See June 2004 Board decision; June 
2004 VCAA letter sent by the Appeals Management Center.  In a 
March 2006 statement, the appellant reported that he did not 
have any additional evidence or information to give to the VA 
to substantiate his claim. See March 2006 VCAA Notice 
Response.  He asked that that the RO decide his claim as soon 
as possible. Id.  The RO then issued a Supplemental Statement 
of the Case (SSOC) in April 2006.  

Although the December 2003 and June 2004 letters were not 
sent prior to the initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional SSOC was provided to the 
appellant in February 2004 and April 2006. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant underwent a 
VA examination in November 1997; and the Board remanded the 
appellant's claim in June 2004 so that the appellant could be 
afforded another VA examination. 38 C.F.R. § 3.159(c)(4).  
However, the appellant failed to report for his scheduled 
July 2004 and August 2004 examinations. See August 2004 
notice to file.  Due to this failure to appear, the Board 
must decide the appellant's claim based upon the current 
evidence of record.  See 38 C.F.R. § 3.655 (When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record).    

The Board observes that at the time the RO recertified the 
appellant's case to the Board, it also notified the appellant 
of the Dingess/Hartman v. Nicholson case, including an 
explanation of a disability rating and effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Id.  

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for PTSD on the basis that while serving with a 
Marine Amphibious Unit in service, he was exposed to 
conditions that caused him to fear for his life. See 
September 1997 stressor statement; November 1997 statement; 
April 1998 Notice of Disagreement.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence does not support the appellant's claim of 
entitlement to service connection; and therefore concludes 
that this appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-
IV); (2) a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The appellant does not allege, nor do his service personnel 
records show, that he was involved in combat.  Rather, the 
appellant asserts that while serving with a Marine Amphibious 
Unit in Vietnam, he was exposed to conditions that caused him 
to fear for his life. See combat history personnel record 
("participated in ready Ops with CTG 79.1 in contiguous 
waters of RVN"); September 1997 statement; November 1997 
statement.  As such, he is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b); and 
verification of his alleged PTSD stressors is required for 
service connection to be granted. See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993); See also 
Collette v. Brown, 82 F.3d 389 (1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the medical 
evidence of record indicates that the appellant has been 
diagnosed with PTSD by a mental health counselor.  See 
December 1997 letter from the Boston Vet Center ("Since his 
discharge from the military . . . [the appellant] has 
experienced an emotional condition known as Post Traumatic 
Stress Disorder").  This diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection.  However, in order 
to warrant service connection, there must be more than just 
medical evidence of a current disability.  The second and 
third elements of the service connection test must also be 
fulfilled, which include a showing of (1) credible supporting 
evidence that the claimed in-service stressor occurred and 
(2) a link, established by medical evidence, between the 
appellant's current symptoms and an in-service stressor. 

With regard to the second element, the evidence of record 
shows that the appellant was a combat engineer and that he 
served in the Republic of Vietnam from April 1972 to August 
1972.  He was issued the National Defense Service Medal and 
the Vietnam Service Medal upon completion of his tour in 
Vietnam. See DD Form 214.  In connection with his appeal, the 
appellant reported that he was exposed to several stressors 
while stationed in Vietnam.  Specifically, he reported that 
he served with the 1st Battalion, 4th Marine Regiment from 
the 3rd Engineer Battalion, 3rd Marine Division at which time 
he worked on mine detection and explosives. See September 
1997 statement.  He stated that he embarked from Okinawa to 
the Gulf of Tonkin aboard the USS St. Louis and was also 
stationed on the USS Okinawa during the period from April 
1972 to August 1972. Id.  He reported that his assigned ship 
cruised near the Demilitarized Zone and Quang Tri, usually 
about one to three miles from shore; and that during this 
time period, there was constant bombardment of the area. Id.  
The appellant stated that he was told that the Vietnamese 
forces were being overrun by the North Vietnamese Army and 
that the soldiers in his unit would be sent in as 
reinforcements. Id.  Later, he was told that some of the 
soldiers aboard his ship were shot down in their helicopters 
and were killed; and that Vietnamese MIGs were incoming at 
one point, but were turned away by American aircraft. Id.  He 
expressed having feelings of anxiety when he learned that 
Jane Fonda, the movie actress, was sympathizing with the 
North Vietnamese forces; and that his time aboard ship made 
him feel like he was on "death row."  Id. 

In another statement, the appellant stated that two or three 
helicopters were shot down from the USS Okinawa, and two 
enlisted crew members were killed as a result. See November 
1997 statement.  He reported that he was aboard the USS St. 
Louis at the time, but that hearing of this incident was 
stressful and produced anxiety because he often flew in 
helicopters between the USS St. Louis and the USS Okinawa in 
Vietnam airspace and he feared being shot down. Id.  He also 
reported that being on alert frequently resulted in a great 
deal of anxiety. Id.  In a statement received in April 1998, 
the appellant provided that names of the two individuals 
killed when the helicopters were shot down on July 11, 1972, 
both of whom were Marines. See April 1998 Notice of 
Disagreement.  

The appellant's service medical records do not reflect any 
complaints, treatment or diagnoses of psychiatric problems.  
Records dated from April 1972 to July 1973 noted problems 
such as sprained muscles (See April 1972 service medical 
records), stomach viruses (See January 1973 service medical 
records) and insect bites (See April 1973 service medical 
records), among other things.  During his separation 
examination, the only abnormal clinical finding noted 
regarding the appellant's physical concerned identifying body 
marks and tattoos. See July 1973 Report of Medical 
Examination.  Notably, the appellant's psychiatric condition 
was not marked as abnormal. Id.  In short, service medical 
records show no complaints or findings indicative of PTSD, 
nor are psychiatric problems noted at separation or for years 
thereafter.  

The first medical evidence of record indicating that the 
appellant received treatment for psychological problems 
appears to be dated in September 1986, at which time the 
appellant was diagnosed with alcohol abuse and dependency 
with grief reaction as a result of his brother's death. 
September 1986 VA medical records; See also September 1986 
Jordan Hospital Emergency Room records (diagnoses of 
depression, grief reaction and alcohol abuse); September 1986 
Plymouth Area Psychiatric Emergency Service (diagnoses of 
severe anxiety and agitation with onset due to severe stress 
complicated by alcohol abuse).  Although the appellant 
reported in a prior statement that he was treated for PTSD in 
the early 1980's (See February 2000 Written Brief 
Presentation, p. 2), no such treatment records have been 
located or associated with the claims file.  In addition, the 
Board observes that during a September 1986 hospitalization 
for alcohol abuse and dependency with grief reaction, the 
appellant reported that he had never been in a  psychiatric 
hospital or received psychiatric treatment prior to September 
1986. See September 1986 discharge summary.  

During a PTSD evaluation in November 1997, the examiner 
referred to the appellant's time aboard ship off the coast of 
Vietnam.  He stated that at that point, the appellant 
reportedly began to develop a strong sense of severe anxiety 
and a wish to run. The examiner indicated that the appellant 
had developed a panic attack disorder after his separation 
from service.  During these attacks, the appellant would 
become shaky and sweaty; and he would hyperventilate and have 
an intense desire to run.  The examiner diagnosed the 
appellant with panic disorder without agoraphobia. See 
November 1997 examination report.  

The first, and only, diagnosis of PTSD was made in December 
1997 by a mental health counselor. See December 1997 letter 
from the Boston Vet. Center.  That examiner, however, did not 
specify what stressful incidents were relied upon in making 
that diagnosis.  The only other record contained in the 
claims file that indicates the appellant may have experienced 
PTSD symptomatology did not relate that symptomatology to a 
traumatic experience in Vietnam. See November 1987 note of D. 
D., M.D. ("no traumatic experience in VN that he can 
share").  The appellant's remaining post-service medical 
records dated from September 1996 to September 1997 diagnosed 
the appellant with either alcohol abuse, grief reaction or 
panic disorder, not PTSD; and none of these records related 
the appellant's disorders to any incident in service. See VA 
medical records dated in September 1986, November 1986 and 
September 1997.   

In this regard, the Board observes that the December 1997 
letter from the Boston Vet Center referenced continued 
psychiatric treatment post-September 1997.  Specifically, the 
letter stated that the appellant planned to continue in 
ongoing Readjustment Counseling with the Boston Vet Center 
and was actively involved with a VA Outpatient Clinic. See 
December 1997 letter.  The Board and the RO requested that 
the appellant provide an authorization for the release of any 
medical treatment records from the Boston Vet Center, but the 
appellant failed to respond. See June 2004 BVA remand; June 
2004 letter from the Appeals Management Center, p. 2.  In 
regards to VA medical records, the RO contacted the VA Clinic 
and requested all treatment records of the appellant for a 
psychiatric condition from September 1997 to March 2005. See 
March 2005 records request with facsimile cover sheet.  Other 
than medical notes indicating that the appellant failed to 
appear for VA examinations scheduled in July 2004 and August 
2004 (See VA medical records dated in July 2004 and August 
2004), the last VA medical treatment record is dated in 
September 1997. See September 1997 Mental Health Assessment 
(appellant diagnosed with panic disorder).  While a VA Clinic 
appointment sheet reflects that the appellant had 
appointments scheduled with the VA in November 1997, December 
1997, February 1998, March 1998 and April 1998 (See Medical 
Appointments List), there is no indication in the actual 
treatment records that these scheduled appointments occurred.  

In the Board's June 2004 remand, it was noted that the 
appellant's representative had submitted evidence in May 2004 
regarding two Marines killed in a helicopter crash that 
tended to support the appellant's reported stressful 
incidents.  The Board also noted that the one report of 
record that included a diagnosis of PTSD did not indicate or 
describe the stressors that led to the diagnosis; the Board 
remand was to afford the appellant a VA examination.  As 
noted above, he failed to report for that examination.  Thus, 
the appellant's post-service medical records do not support 
his claim in that they do not provide a nexus or link between 
a diagnosis of PTSD and a verified in-service stressor.  As 
such, the third element necessary for service connection has 
not been met.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for PTSD.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


